[Cite as State v. Chapman, 2013-Ohio-2161.]
                IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                 HAMILTON COUNTY, OHIO



STATE OF OHIO,                                      :   APPEAL NOS. C-120645
                                                                    C-120646
     Plaintiff-Appellee,                            :               C-120647
                                                                    C-120648
      vs.                                           :   TRIAL NOS. B-0908369
                                                                   B-1203640
THOMAS CHAPMAN,                                     :              B-0906780
                                                                   B-0906517-B
     Defendant-Appellant.                           :

                                                             O P I N I O N.




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed in Part, Sentences Vacated in Part, and
                            Cause Remanded

Date of Judgment Entry on Appeal: May 29, 2013


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

J. Thomas Hodges, for Defendant-Appellant.


Please note: these consolidated cases have been removed from the accelerated
              calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS


CUNNINGHAM, Judge.
       {¶1}    Raising a single assignment of error, defendant-appellant Thomas

Chapman contends that the trial court erred by imposing consecutive prison terms

without making the required statutory findings. We agree.

       {¶2}    Chapman was convicted in three separate trial court cases for

burglary and drug-possession offenses committed in 2009. Though each offense was

punishable as a felony, his sentences included community-control sanctions and, in

one instance, judicial release from imprisonment and the subsequent imposition of

community control. In 2012, Chapman was caught entering the River City drug-

treatment facility in possession of a small amount of heroin. He entered a plea of

guilty to heroin possession and to illegally conveying drugs into River City. The trial

court imposed periods of incarceration for these two offenses. It also revoked the

community-control sanctions in the other three cases and imposed sentences of

incarceration in each case.     The court ordered each prison term to be served

consecutively. The aggregate prison term was 19 years. Chapman appealed.

       {¶3}    The General Assembly has revived the requirement that a trial court

make certain findings before imposing consecutive sentences. See State v. Jones, 1st

Dist. No. C-110603, 2012-Ohio-2075, ¶ 17. The court must engage in a three-step

analysis and make certain findings before imposing consecutive sentences under

R.C. 2929.14(C)(4). See State v. Alexander, 1st Dist. Nos. C-110828 and C-110829,

2012-Ohio- 3349, ¶ 13 and 16.

       {¶4}    The court must find that consecutive sentences are necessary to

protect the public or to punish the offender.        The court must also find that

consecutive sentences are not disproportionate to the offender’s conduct and to the

danger the offender poses to the public. Finally, the court must find that at least one

of the following applies: (1) the offender committed one or more of the offenses while

awaiting trial or sentencing, while under a sanction imposed under R.C. 2929.16,

R.C. 2929.17, or R.C. 2929.18, or while under postrelease control for a prior offense;


                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS



(2) at least two of the multiple offenses were committed as part of one or more

courses of conduct, and the harm caused by two or more of the offenses was so great

or unusual that no single prison term for any of the offenses committed as part of any

of the courses of conduct would adequately reflect the seriousness of the offender’s

conduct; or (3) the offender’s criminal history demonstrates that consecutive

sentences are necessary to protect the public from future crime by the offender. See

Alexander at ¶ 15. A trial court satisfies these statutory requirements when the

record reflects that the court has engaged in the required analysis and has selected

the appropriate statutory criteria. See id. at ¶ 16.

       {¶5}     To support the imposition of consecutive sentences, it must be clear

from the record that the trial court actually made the statutorily required findings.

See id. Consecutive sentences imposed without the statutory findings are clearly and

convincingly contrary to law and must be vacated. See State v. Cowins, 1st Dist. No.

C-120191, 2013-Ohio-277, ¶ 36; see also State v. Erkins, 1st Dist. No. C-110675,

2012-Ohio-5372, ¶ 57; State v. Valdez, 1st Dist. No. C-110646, 2012-Ohio-5754, ¶ 7;

State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, ¶ 14.

       {¶6}     As the state concedes, it is clear that the trial court did not comply

with R.C. 2929.14(C)(4). Although the trial court imposed consecutive sentences, it

failed to make the statutory findings either in a sentencing-findings worksheet or in

its sentencing colloquy. At the sentencing hearing, after making general statements

about Chapman’s failed attempts at rehabilitation, the trial court merely recited

Chapman’s convictions and the sentence for each offense. The assignment of error is

sustained.

       {¶7}     Therefore, we vacate those parts of the trial court’s judgments that

ordered the several sentences to be served consecutively. The cases are remanded to the

trial court for it to resentence Chapman.         The trial court shall consider whether




                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



consecutive sentences are appropriate under R.C. 2929.14(C), and, if so, it shall make the

proper findings in the record. In all other respects, we affirm the trial court’s judgments.

                                                                      Judgment accordingly.

DINKELACKER and DEWINE, JJ., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                               4